DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 12/14/2021 has been entered. Claims 1, 5-10, and 14-17 are currently pending. Claims 2-4, 11-13, 18-20 are canceled. With respect to the specification, Applicant has amended Pgs. 10, 13, 15, 16, and 19 of the specification to correct for minor informalities. Therefore, the objections to the specification have been withdrawn. With respect to the claims, Applicant has amended claim 17 to correct for minor informalities. Therefore, the objections to the claims have been withdrawn. With respect to claim rejections under 35 U.S.C. 101, Applicant has amended claim 17 to recite a “non-transitory” computer readable storage medium. Therefore, the claim rejection for claim 17 under 35 U.S.C. 101 has been withdrawn. 
Claim Interpretation
The following is a claim interpretation, not a claim rejection.
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: ”a capturing member, configured to capture”, “the detecting member is configured to: determine”, “an acquiring member, configured to compare, “an analyzing member, configured to perform”, “a dividing member, configured to divide”, and “an identifying member, configured to identify” in claim 14.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Yizhou Liu on 1/10/2022.
The application has been amended as follows: 
1. (Currently Amended)  An object identification method comprising:
capturing color images and depth images that are aligned;
performing motion detection on the captured color images and the depth images to acquire a motion start frame and a motion end frame;
comparing the motion end frame with the motion start frame in the color images to 
performing connected component analysis on the acquired set of motion pixels to obtain at least one connected component; 
identifying an object in the at least one connected component; 
dividing the at least one connected component into at least one object component based on depth information of the motion end frame in the depth images; 
wherein the identifying an object in the at least one connected component comprises identifying the object in the at least one object component,
wherein the performing motion detection on the captured color images and the depth images to acquire the motion start frame and the motion end frame comprises:
determining, for the captured color images, whether a number of pixels whose difference in pixel values between an i-th frame and an (i-1)-th frame is greater than a first threshold exceeds a second threshold, where i is a positive integer greater than 1;
determining, for the captured depth images, whether a number of pixels whose difference in pixel values between an i-th frame and an (i-1)-th frame is greater than a third threshold exceeds a fourth threshold;
determining the i-th frame to be a motion frame in response to at least one of the following conditions, otherwise determining the i-th frame to be a still frame:
(1) the number of pixels whose difference in pixel values between the i-th frame and the (i-1)-th frame of the color images is greater than the first threshold exceeds the second threshold; and
(2) the number of pixels whose difference in pixel values between the i-th 
determining the motion start frame and the motion end frame in the color images and the depth images based on the motion frame and the still frame,
or the performing motion detection on the captured color images and the depth images to acquire the motion start frame and the motion end frame comprises:
determining, for the captured color images, a number X1 of pixels whose difference in pixel values between an i-th frame and an (i-1)-th frame is greater than a first threshold, where i is a positive integer greater than 1;
determining, for the captured depth images, a number X2 of pixels whose difference in pixel values between an i-th frame and an (i-1)-th frame is greater than a third threshold;
determining whether a sum of X1 and X2 is greater than a fifth threshold, and if so, determining the i-th frame to be a motion frame, otherwise determining the i-th frame to be a still frame; and
determining the motion start frame and the motion end frame in the color images and the depth images based on the motion frame and the still frame.

2. (Canceled)

6. (Currently Amended)  The method of claim 1, wherein the comparing the motion end frame with the motion start frame in the color images to acquire the set of motion 
performing a pixel-by-pixel comparison of the motion end frame and the motion start frame in the color images to acquire a set of pixels whose difference in pixel values is greater than a sixth threshold; and
defining the set of pixels as the set of motion pixels.

7. (Currently Amended)  The method of claim 1, wherein the dividing the at least one connected component into at least one object component based on depth information of the motion end frame in the depth images comprises:
determining a pixel having a depth value of zero in the motion end frame in the depth images; and
dividing the at least one connected component into at least one object component along the pixel having the depth value of zero.

8. (Currently Amended)  The method of claim 1, wherein the identifying the object in the at least one object component comprises identifying the object in the at least one object component based on a depth neural network.

10. (Currently Amended)  The method of claim 5, wherein the a capture frequency of the color images and the depth images that are aligned.


(End of Amendment)

Allowable Subject Matter
Claims 1, 5-10, and 14-17 are allowed.
The following is an examiner’s statement of reasons for allowance: The Examiner agrees with the Applicant’s remarks filed on 12/14/2021, pgs. 8-9, for independent claims 1 and 14. Claims 5-10, and 17, and 15-16 are dependent on independent claims 1 and 14, respectively. Therefore, claims 1, 5-10, and 14-17 are allowed over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniella M. DiGuglielmo whose telephone number is (571)272-2682. The examiner can normally be reached Monday - Friday 7:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Daniella M. DiGuglielmo/Examiner, Art Unit 2664                                                                                                                                                                                                        /NANCY BITAR/Primary Examiner, Art Unit 2664